United States I)istrict Court
NORTHERN DISTRICT OF TEXAS

DALLAS nrvtsloN
UNrrEo s'rArEs or AMERICA §
§
v. § CASE No. 3;18-CR-00444-s
§
CoRRY nasle (t)i) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea oquilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l ), the
undersigned District .ludge is of the opinion that the Report and Reconnnendation of the l\/lagistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
CORRY .IESSIE is hereby adjudged guilty of 18 U.S.C. §§ 922(g)(1) and 924(3)(2); Possession of a Firearm by a
Convicted Felon. Sentence will be imposed in accordance with the Court's scheduling order.

[l

sioNEb this T`%*aay ar Febt~uary, 2019.

The defendant is ordered to remain in cnstody.

The Court adopts the findings of the United States Magistrate lodge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and shoutd therefore be released under § 3142(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate judge who set the conditions ofrefease
for determinaticn, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:l l`here is a substantial likelihood that a motion for acquittal or new trial will be granted, or
[:l The Government has recommended that no sentence of imprisonment be imposed, and
l:i This matter shall be set for hearing before the United States I\/Iagistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b)or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(0) why he/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate lodge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3i43(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3 l42(b) or c).

attth

i(ARsN GREN sonoLaR
marren states premier tubes

   

 

 

